Citation Nr: 1032133	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-27 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for an eye disorder, to include 
refractive error and trauma to the eye.

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for a kidney disorder.

3.  Entitlement to service connection for upper extremity 
peripheral neuropathy.

4.  Entitlement to service connection for lower extremity 
peripheral neuropathy.  

5.  Entitlement to service connection for diabetes mellitus, type 
II.

6.  Entitlement to service connection for a heart disorder, to 
include coronary artery disease.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from September 1956 to August 
1958.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2008 by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).

In a June 1966 correspondence, the Veteran indicated that he 
changed his name after he enlisted in the military; therefore, 
the Board has included both variations of the Veteran's name in 
this decision.  

The issues of whether new and material evidence has been 
presented to reopen service connection claims for (i) an eye 
disorder, to include refractive error and trauma to the eye, and 
(ii) a kidney disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during 
the Vietnam era.

2.  Upper extremity peripheral neuropathy was not present during 
service, or within a year after separation from service, and 
there is no competent medical evidence of record demonstrating 
that the currently claimed upper extremity neuropathy is causally 
related to the Veteran's military service.  

3.  Lower extremity peripheral neuropathy was not present during 
service, or within a year after separation from service, and 
there is no competent medical evidence of record demonstrating 
that the currently claimed lower extremity neuropathy is causally 
related to the Veteran's military service.  

4.  Diabetes mellitus, type II, was not present during service, 
or within a year after separation from service, and there is no 
competent medical evidence of record demonstrating that the 
currently claimed diabetes mellitus, type II, is causally related 
to the Veteran's military service.  

5.  A heart disorder, to include coronary artery disease, was not 
present during service, or within a year after separation from 
service, and there is no competent medical evidence of record 
demonstrating that the currently claimed heart disorder is 
causally related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  Upper extremity neuropathy was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Lower extremity neuropathy was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

4.  A heart disorder, to include coronary artery disease, was not 
incurred in or aggravated by service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist & Notify

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claims 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were 
accomplished in a June 2008 letter, which was provided before the 
adjudication of the Veteran's claims.  

All relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issues has 
been obtained.  The Veteran's service (in-patient and 
outpatient), VA, and private treatment records have been 
obtained, and the Veteran has not indicated there are any 
additional records that VA should seek to obtain on his behalf.  
Further, the Veteran's has not requested a hearing related to his 
present claims.  As there is no competent evidence of record that 
suggests the Veteran's (i) upper extremity neuropathy; (ii) lower 
extremity neuropathy; (iii) diabetes mellitus, type II; or, (iv) 
heart disorder are related to military service, or any evidence 
the respective disorders were diagnosed in-service, VA's duty to 
provide an examination related to these claims has not been 
triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
C.F.R. § 3.159(a); 38 C.F.R. § 3.159(c)(4)(C)(ii).  Therefore, 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claims, and no further 
assistance to develop evidence is required.

The Veteran presently seeks to establish service connection for 
peripheral neuropathy of the upper and lower extremities, 
diabetes mellitus, type II, and a heart disorder, to include 
coronary artery disease.  Looking to a June 2008 statement, it 
appears that the Veteran seeks service connection for these 
disorders on the basis that the disorders had their onset in-
service, and/or were caused by military service.  

Service Connection Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  If a chronic disorder, such as diabetes mellitus, 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in-service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury, or similar evidence that the claimed disease or injury 
was caused, and/or aggravated, by a service; and (3) medical, or 
in some cases lay, evidence of a nexus between the claimed in-
service, or service connected, disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain evidentiary presumptions -- such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases, such as 
diabetes mellitus, which manifest themselves to a degree of 
disability of 10 percent or more within a specified time after 
separation from service--are provided by law to assist veterans 
in establishing service connection for a disability or 
disabilities. 38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 
3.304(b), 3.306, 3.307, 3.309 (2009).

The presumption of service connection for diabetes mellitus 
extends to those Veteran's who were presumed exposed to Agent 
Orange during service in Vietnam during the Vietnam era.  As the 
Veteran did not serve in Vietnam, he is not entitled to this 
presumption.  Nevertheless, service connection may be still 
established on a direct basis.  

Background

Both the Veteran's September 1956 enlistment and July 1958 
separation examinations documented no abnormalities associated 
with the Veteran's (i) heart (thrust, size, rhythm, and sounds), 
(ii) vascular system, (iii) upper extremities, (iv) lower 
extremities, (v) feet, or (vi) neurological system.  While in-
service, the Veteran was hospitalized for trauma to his eye; 
however, his service treatment records (both inpatient and 
outpatient records) document no diagnosis of peripheral 
neuropathy of upper extremities, peripheral neuropathy of the 
lower extremities, diabetes mellitus, type II, a heart disorder, 
or any similar condition.  

In connection with another service connection claim, the Veteran 
was provided a November 1959 VA examination.  The Veteran's 
physical examination revealed that a regular heart rhythm, 
without any thrills or enlargement.  The examiner further noted 
that the Veteran's peripheral vessels and neurological system 
demonstrated no abnormalities.  

The first time the Veteran was diagnosed with diabetes mellitus, 
type II, was in January 2001, as noted in a July 2008 VA 
emergency treatment record.  Subsequently, at an October 2002 VA 
treatment, a VA medical professional specifically indicated that 
the Veteran's diabetes mellitus was poorly controlled.  One year 
later, in October 2003, the Veteran underwent an aortocoronary 
bypass surgery, related to his coronary artery disease.  See VA 
Primary Care Note, April 2008; VA Emergency Department Note, July 
12, 2008.  The evidence of record also documents the Veteran's 
first post-service diagnosis with peripheral neuropathy, in April 
2004.  Id.  

Analysis

In this case, there is evidence of current disability, but no 
evidence of disability or disease in service, and no nexus 
relating the current disabilities to service.  

In any service connection claim, competent medical evidence and 
opinions are highly probative in establishing service connection.  
In the present matter, no medical evidence of record indicates 
the Veteran's upper extremity peripheral neuropathy, lower 
extremity peripheral neuropathy, diabetes mellitus, type II, or 
heart disorder, to include coronary artery disease, were incurred 
in, or related in any way to military service.  At his November 
1959 VA examination, diabetes mellitus was not diagnosed, nor 
were neurological or heart abnormalities present.  Moreover, 
there are no post-service treatment records that opine, or 
provide any suggestion, that any of the Veteran's presently 
claimed disorders were incurred in, or related in any way to, 
military service.  As such, the there is no medical evidence of 
record weighing in favor of the Veteran's claim.  

The Board has considered the Veteran's implied assertions that 
his upper extremity peripheral neuropathy, lower extremity 
peripheral neuropathy, diabetes mellitus, type II, and a heart 
disorder, to include coronary artery disease, had their onset in-
service, and/or were caused by military service.  However, in 
this unique circumstance, the Veteran does not have the medical 
training or expertise to provide a competent opinion to this 
effect.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  In addition, any claim of experiencing upper 
extremity peripheral neuropathy, lower extremity peripheral 
neuropathy, diabetes mellitus, type II, and/or heart disorder, to 
include coronary artery disease, on an ongoing basis, is 
contradicted by the lack of any complaints or treatment for any 
of the respective disorders for many years after service.  
Indeed, there is no indication that any of the aforementioned 
disorders were treated or diagnosed for some forty-three years, 
at the earliest, following the Veteran's separation from military 
service (1958-2001).  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in deciding a service connection claim).  Essentially, 
(i) the absence of any competent evidence linking the Veteran's 
claimed disorders to military service and (ii) the many years 
between separation and any diagnosis or treatment of the 
respective disorders together tend to weigh against the Veteran's 
claims.  

Therefore, the upper extremity peripheral neuropathy, lower 
extremity peripheral neuropathy, diabetes mellitus, type II, and 
a heart disorder, to include coronary artery disease, were not 
incurred in or aggravated by military service, nor may they be so 
presumed.  Accordingly, as the preponderance of the evidence is 
against the Veteran's respective claims, the reasonable doubt 
doctrine is not for application, and his service connection 
claims discussed above are denied.  


ORDER

Service connection for upper extremity peripheral neuropathy is 
denied.

Service connection for lower extremity peripheral neuropathy is 
denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for a heart disorder, to include coronary 
artery disease, is denied.  



REMAND

The Veteran presently seeks to reopen previously denied service 
connection claims for (i) an eye disorder, to include refractive 
error and trauma to the eye and (ii) a kidney disorder.

Additional action is required pursuant to the Veterans Clams 
Assistance Act of 2000 (VCAA).  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court of Appeals for Veterans' Claims (Court) 
established significant new requirements with respect to the 
content of the duty-to-assist notice, which must be provided to a 
Veteran, petitioning to reopen a claim.  The Court held that VA 
must provide general notice to the Veteran of the evidence and 
information that is necessary to reopen a claim and of the 
evidence and information necessary to establish entitlement to 
the underlying claim for benefits.  In addition, the Court held 
that the VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the basis for the previous denial and to 
provide a notice letter that describes what element, or elements, 
would be necessary to establish service connection that were 
found insufficient in the previous denial.

The Veteran was provided a June 2008 VCAA notification letter, 
but it did not meet the requirements set forth in Kent, as it did 
not explain the elements that were found insufficient in the 
previous final denial.  Essentially, the Veteran was not informed 
(i) that the Board reopened and denied his service claim for an 
eye disorder, in July 2007, because no evidence of record 
established a nexus between any current eye disorder and his 
military service, or any incident therein, and (ii) that the 
Board declined to reopen his service connection claim for a 
kidney disorder because the evidence record still failed to 
document any currently diagnosed kidney disorder.  Consequently, 
a remand is required to correct these deficiencies.

More importantly, and in the interest of clarity, the Statements 
of the Case (SOC) and Supplemental Statements of the Case (SSOC) 
issued by the RO, in January 2008 and February 2008, were 
erroneously issued and are void ab initio.  In response to the 
Veteran's November 2002 claim to reopen service connection claims 
for (i) an eye disorder, to include refractive error and trauma 
to the eye and (ii) a kidney disorder, the RO issued a February 
2003 rating action, declining to reopen the respective claims.  
The Veteran appealed this rating action and, in a July 2007 
decision, the Board (i) reopened the Veteran's eye disorder claim 
and denied the claim on the merits and (ii) declined to reopen 
the kidney disorder claim.  Subsequently, in July 2007, the 
Veteran appealed the Board's decision to the Court, which assumed 
jurisdiction over the Veteran's respective claims.  See 
38 U.S.C.A. §§ 7252, 7266.  What is more, the Court maintained 
jurisdiction over the Veteran's claims at the time the RO issued 
the January 2008 and February 2008 SOCs and SSOCs and retained 
such jurisdiction until the Veteran's claim was dismissed on 
procedural grounds.  Id.  As the RO lacked proper jurisdiction to 
adjudicate any the Veteran's claims to reopen service connection 
for (i) an eye disorder, to include refractive error and trauma 
to the eye and (ii) a kidney disorder, the respective January 
2008 and February 2008 SOCs and SSOCs issued by the RO are a 
nullity and the most recent final denial of the Veteran's claims 
is the July 2007 Board decision.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the request to reopen 
service connection claims for (i) an eye 
disorder, to include refractive error and 
trauma to the eye and (ii) a kidney disorder.  
The notice letter must describe the elements 
necessary to establish service connection for 
a disability, must explain the definition of 
new and material evidence, must describe what 
evidence would be necessary to substantiate 
respective claims, and the elements that were 
found insufficient in the July 2007 Board 
decision, pursuant to Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

2.  Thereafter, the RO should readjudicate 
the claims, taking into consideration any 
additional evidence received since the 
issuance of the last Supplemental Statement 
of the Case (SSOC).  If any of the benefits 
sought on appeal remain denied, the Veteran 
and his attorney should be provided a SSOC.  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


